DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 12/16/21 is acknowledged and papers submitted have been placed in the records.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 

Re claims 1-16 and 20, the prior art discloses a semiconductor device as generally recited in independent claim 1 (see for example previous claim 17 rejection as for all the limitations common to claims 1 and 17). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a semiconductor device comprising an inflow channel and an outflow channel to allow a coolant to flow into and out of a space between the substrate, the semiconductor package, the plurality of pillars and the lid (i.e. the inflow and outflow channels are open into or in open communication with a space between the substrate, the semiconductor package, the plurality of pillars and the lid), wherein an inner surface of the lid, which faces and overlaps the plurality of pillars along a stacking direction of the semiconductor package and the lid, is a flat surface.
Re claims 17-18, the prior art discloses a semiconductor device as generally recited in independent claim 17 (see for example previous claim 17 rejection). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a semiconductor device comprising the inflow channel and the outflow channel to allow a coolant to flow into and out of a space between the substrate, the semiconductor package, the plurality of pillars and the lid (i.e. the inflow and outflow channels are open into or in open communication with a space between the substrate, the semiconductor package, the plurality of pillars and the lid).
Re claim 19, the prior art discloses a semiconductor device as generally recited in independent claim 19 (see for example previous claim 17 rejection as for all the limitations common to claims 1 and 19). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a semiconductor device comprising an underfill disposed between the semiconductor package and the substrate; and a bonding layer located between the underfill and the lid and between a side surface of the semiconductor package and an inner wall of the lid.

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899